                   Case 2:21-cv-01448-ILRL-JVM Document 1-2 Filed 07/30/21 Page 1 of 9




C/J
 csc                                                                                                                     null / ALL
                                                                                                     Transmittal Number: 22403032
Notice of Service of Process                                                                            Date Processed: 12/09/2020

Primary Contact:           Josephine Benkers
                           Plano Synergy
                           431 E South St
                           Plano, IL 60545-1676

Entity:                                       Barnett Outdoors LLC
                                              Entity ID Number 3514881
Entity Served:                                Barnett Outdoors, LLC
Title of Action:                              Michael Boyd vs. Barnett Outdoors, LLC
Document(s) Type:                             Citation/Petition
Nature of Action:                             Product Liability
Court/Agency:                                 Orleans Parish District Court, LA
Case/Reference No:                            2020-9468 L-6
Jurisdiction Served:                          Florida
Date Served on CSC:                           12/08/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Gilbert V. Andry, IV
                                              504-522-1000

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                                                      EXHIBIT A
            Case 2:21-cv-01448-ILRL-JVM Document 1-2 Filed 07/30/21 Page 2 of 9




                                                                                                  TELEPHONE: 504-522-1000
GILBERT V. "GIBBY" ANDRY, IV                                                                      FACSIMILE: 504-522-8000

                                               Al7TO!Rfi\lllEV                                    TOLL FREE: 855-88-GIBBY
                                               THE ANDRY LAW FIRM


828 BARONNE STREET     I   NEW ORLEANS   I   LOUISIANA 70113   I   gandry@gibbyandrylaw.com   I   www.gibbyandrylaw.com




                                              December 4, 2020

                                                 Via Certified mail, Return Receipt Requested
                                                      Receipt No.: 7006 3450 0002 5141 0165

     Corporation Service Company,
     o/b/o Barnett Outdoors, LLC
     1201 Hays Street
     Tallahassee, FL 32301

              Re:     Michael Boyd and Tina M. Boyd vs. Barnett Outdoors, LLC
                      CDC No.: 2020-9468

     Dear Sir/Madame:

           Enclosed herewith please find the Citation and Petition for Damages which
     are hereby served upon Barnett Outdoors, LLC, through the Louisiana Long Arm
     Statute La. R.S. § 13:3201. A response to the Petition for Damages will be
     expected within the time delays allowed by law.

                                             Very truly yours,

                                              GI~~ A'N. DR.Y,~~··
                                                             ANDRY_ LAW FIRM, LLC
                                             0\J\Uhl .·                              ~
                                              GIL ERT V. AN RY, IV                  ~
     GVA, IV/kgf
     Enclosures
              Case 2:21-cv-01448-ILRL-JVM Document 1-2 Filed 07/30/21 Page 3 of 9
                                           1




ATTORNEY'S NAME:         And1y, Gilbert V 20056
AND ADDRESS:             828 Baronne Street, New Orleans, LA 70113

                     CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                               STATE OF LOUISIANA
           NO: 2020-09468                               DIVISION: L                                         SECTION: 06
                                        BOYD, MICHAEL ET AL ET AL

                                                          Versus

                                           BARNETT OUTDOORS LLC

                                               CITATION - LONG ARM
TO:                  BARNETT OUTDOORS, LLC
THROUGH:             THE LOUISIANA LONG ARM STATUTE ITS REGISTERED AGENT OF SERVICE:
                     CORPORATION SERVICE COMPANY
                     1201 HAYS STREET, TALLAHASSEE, FL 32301

YOU HAVE BEEN SUED:
You must either comply with the demand contained in the
PETITION FOR DAMAGES
a certified copy of which accompanies this citation, or file an answer or other legal pleadjng in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within thirty (30)
days after the filing in the record of the affidavit of the individual attesting to the manner of delivery made through
the "Long Arm Statute" under penalty of default.
                                         ADDITIONAL L1'1FORMATION
      Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
      Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
      Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
      Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.
      ****H**COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE********
IN \VITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA Novembe_r 24,. 2020

Clerk's Office, Room 402, Civil Courts                                 CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue                                                      The Civil District Court
New Orleans, LA                                                        for the Parish of Orleans
                                                                       Sta 'e L ,
                                                                              I   .




                                                   SHERIFF'S RETURN
                                               (for use of process servers only)
                     PERSONAL SERVICE                                                  DOMICILIARY SERVICE
On this        day o f _ _ _ _ _ _        served a copy of       On this        day of                   _ _ _ served a copy of
the with~in___                       ----                        the with~in___        -------
PETITION FOR DAMAGES                                             PETITION FOR DAMAGES
ON BARNETT OUTDOORS, LLC                                         ON BARNETT OUTDOORS, LLC
THROUGH: THE LOUJSIANA LONG ARM STATUTE ITS                      THROUGH: THE LOUISIANA LONG ARM STATUTE ITS
REGISTERED AGENT OF SERVICE: CORPORATION SERVICE                 REGISTERED AGENT OF SERVICE: CORPORATION SERVICE
COMPANY                                                          COMPA1'\'Y
              Retumcd the same day                               by leaving same at the dwelling house, or usual place of abode, in the hands of
_ _ _ _ _ _ _ _ _ _ _ _ No. _ _ _ _ _ __                         ~--~-~~--~~~-~a person of suitable age and
                                                                 discretion residing therein as a member of the domiciliar)' establishment, whose
Deputy Sheriff of _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                 name and other facts conn~cted with this service I learned by interrogating
Mileage: S _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                    HIMiHER the ;:aid BARNETT OUTDOORS, LLC being absent from the
                                                                 domicile al lime of said service.
_ _ _ _ _ _ _ _ _./ENTERED/_ _ _ _ _ _ _ __
                                                                               Retumed the same day
               PAPER                  RETURN                     _ _ _ _ _ _ _ _ _ _ _ _ No. _ _ _ _ _ __
------~/------~-------                                           Deputy Sheriff of _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        SERIAL NO.        DEPUTY               PARISH




      ID: 10575672                                        Pagelofl
       Case 2:21-cv-01448-ILRL-JVM Document 1-2 Filed 07/30/21 Page 4 of 9




              CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS

                                STATE OF LOUISIANA

                                                                     DIVISION:    L -(p
                       MICHAEL BOYD AND TINA M. BOYD

                                        VERSUS

                             BARNETT OUTDOORS, LLC

FILED:
                                                    DEPUTY CLERK:                              0

                             PETITION FOR DAMAGES

      The petition of Plaintiffs, Michael Boyd and Tina M. Boyd, persons of the full age

of majority, and domiciled in the Parish of Orleans, State of Louisiana, by and through

undersigned counsel respectfully represents that:



       Made defendant herein is:

         1.    BARNETT OUTDOORS, LLC, a limited liability company with its

domiciliary address in the State of Florida.

                                               2.

         On or about November 16, 2019, Plaintiff, Michael Boyd, went hog hunting near

his home with a Barnett Crossbow he had recently purchased online through Amazon and

wanted to use same. Because Plaintiff did not come across any hogs during this hunt,

Plaintiff ended the hunt and returned home. As Plaintiff returned to his home, Plaintiff

shot the bow at Plaintiffs personal home target in order to release the bow's pressure,

which Plaintiff had done many times before. As Plaintiff shot the bow, his left thumb was

struck by the bow's string. as a result of the bow not being equipped with proper finger

guards.

                                               3.

         As a direct result of Plaintiffs crossbow not being equipped with proper finger

 guards, Plaintiffs left thumb suffered serious and permanent physical injuries, including a

 laceration and fracture, as well as psychological and emotional damages.


                                                1
       Case 2:21-cv-01448-ILRL-JVM Document 1-2 Filed 07/30/21 Page 5 of 9




                                            4.

      Prior to, on the day of, and at the time of this incident, Plaintiff, Michael Boyd, was

married to Plaintiff, Tina M. Boyd.

                                             5.

       Subsequent to the accident, and as a direct result thereof, Plaintiff, Tina M. Boyd,

suffered the following damages, including, but not limited to pain and suffering, mental

anguish, medical expenses, physical and emotional distress, capacity to earn an income,

and loss of consortium.

                                             6.

       Defendant, Barnett Outdoors, LLC, is the manufacturer of the said crossbow, which

was purchased by Plaintiff, Michael Boyd.

                                             7.

       Prior to this incident, Defendant, Barnett Outdoors, LLC, had knowledge that the

subject crossbow was unsafe for use, as the crossbow was not equipped with finger guards

to protect the user's fingers.

                                              8.

       Prior to, at the time of, and subsequent to the purchase but prior to the incident,

 Defendant, Barnett Outdoors, LLC never instructed or warned any potential purchases

 including but not limited to Plaintiff, Michael Boyd, in any way, verbally or with any

 written documentation, that the subject crossbow was unsafe to use as it did not have

 fingerguards on its equipment creating an unsafe operating condition.

                                              9.

        As a direct result of the failure of the subject crossbow not being equipped with

 proper fingerguards, and the failure of Defendant, Barnett Outdoors, LLC, to provide any

 instruction and/or warning regarding the limited application of the crossbow, Plaintiff

 suffered serious physical and emotional damages.




                                                  2
       Case 2:21-cv-01448-ILRL-JVM Document 1-2 Filed 07/30/21 Page 6 of 9




                                               10.

      The injuries of Plaintiffs were caused by the negligence of Defendant, Barnett

Outdoors, in the following non-exclusive particulars:

       a.        Failure to design;

      b.         Failure to manufacture;

       c.        Failure to guard;

       d.        Failure to warn pre-sale;

       e.        Failure to warn post-sale;

       f.        Failure to provide any warning as to reasonable safe use of the subject

                 crossbow;

       g.        Failure to warn or instruct of the limited usages of the subject crossbow that

                 failed in this mater

       h.        Failure to warn that the subject crossbow should not be used as it creates an

                 unsafe environment;

       1.        Failing to sell the Plaintiff a reasonable safe product;

       J.        The subject crossbow was defective in design;

       k.        Failure to warn of the defect at the time of the design;

       1.        Failure to warn of the defect at the time of sale;

        m.       Failure to warn of the defect post sale; and

        n.       Any and all other acts of negligence which may be proven at the trial of this

                  matter.

                                                11.

        As a direct result of the negligence of the defendant, Barnett Outdoors, LLC,

 Plaintiff, Michael Boyd suffered the following damages:

        a.        Past and present pain and suffering;

        b.        Future pain and suffering;

        c.        Past and present mental anguish;

        d.        Future mental anguish;

            e.    Past and present medical expenses;

                                                  3
       Case 2:21-cv-01448-ILRL-JVM Document 1-2 Filed 07/30/21 Page 7 of 9
                                  ,

      f.      Future medical ~xpenses;

      g.       Past loss of capacity to earn income and life care costs;

      h.       Future loss of capacity to earn income; and

       1.      Any and all other damages which may be proven at the trial of this matter.

                                              12.

       As a direct result of the negligence of the Defendant, Barnett Outdoors, LLC,

Plaintiff, Tina M. Boyd suffered the following damages:

       a.      Past and present pain and suffering;

       b.      Future pain and suffering;

       c.      Past and present mental anguish;

       d.      Future mental anguish;

       e.       Past and present medical expenses;

        f.      Future medical expenses;

        g.      Past loss of capacity to earn income;

        h.      Loss of consortium;

        1.      Any and all other damages which may be proven at the trial of this matter.

        WHEREFORE, the Plaintiffs, Michael Boyd, and Tina M. Boyd, pray that

defendant Barnett Outdoors, LLC, be duly cited to appear and· answer this Petition, and

that they be serve with a copy of same; that after due proceedings had, there be a judgment

in favor of Plaintiffs and against Defendant, Barnett Outdoors, LLC, for such damages as

 are reasonable, for legal interest thereon :from the date of judicial demand until paid; for all

 costs of this proceeding; and for all general and equitable relief.

                                      Respectfully submitted,

                                                                                            LC



                                      GI ERT V. ANDRY, IV (LSB
                                      828 Baronne Street
                                      New Orleans, LA 70113
                                      Telephone: (504) 522-1000
                                      Facsimile: (504) 522-8000
     ATRUE COPY

                      ICT GOUR,
                                                 4
      PARISH OF LEANS
          STATE OF LA
      Case 2:21-cv-01448-ILRL-JVM Document 1-2 Filed 07/30/21 Page 8 of 9




PLEASE SERVE VIA LOUISIANA LONG ARM STATUTE:

BARNETT OUTDOORS, LLC
Through its Registered Agent for Service
Corporation Service Company
1201 Hays Street
Tallahassee, FL 32301




                                           5
                                -« 21111 ■ 12 ·«1ccc I I 2N
                        Case 2:21-cv-01448-ILRL-JVM Document 1-2 Filed 07/30/21 Page 9 of 9



                                                  I
             «wWWj
                                                                                                 ._-e,oWEs•
                                                                             en



                                                                            ~-
        I$

                                                                                                #      •...
                                                                                               <l:"(((,~•   IJ .
                                                                             t.)           •   :. ~~_us_pOSTAGE -
                                                                            i,!.           •
                                                                            en
                                                                            a:::
                                                                            u:::       .
                                                                                               02 7H    _ .   $J007 ol\]50
                          7006 3450 0002 5141 0165                                         .   0001 31 0132 · DEC 04 2020
                                                                                               MAILED FROM ZIP CODE 7011 3
AT 7F   o-~ i\11 fE V
THE ANDRY LAW FIRM

 828 Baronne Street
New Orleans, LA 70113

                                                 Corporation Service Company,
                                                 o/b/o Barnett Outdoors, LLC
                                                 1201 Hays Street
                                                 Tallahassee, FL 32301
